Citation Nr: 1141127	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  10-08 287	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

6.  Entitlement to service connection for headaches.

7.  Whether there is new and material evidence to reopen a claim for service connection for a back disorder.

8.  Whether there is new and material evidence to reopen a claim for service connection for hypertension. 

9.  Whether there is new and material evidence to reopen a claim for service connection for a bilateral foot disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1973 and from January 1975 to January 1978. 

This appeal to the Board of Veterans' Appeals (Board) is from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Board is remanding the claims to the RO via the Appeals Management Center (AMC) because the Veteran filed a timely request to reschedule his videoconference hearing.



REMAND

The Veteran's videoconference hearing initially was scheduled for May 9, 2011, and was intended to be held at the RO in Muskogee, Oklahoma.  However, in a handwritten letter dated May 2, 2011, so a week prior, he indicated he would not be able to attend the proceeding.  He therefore requested to reschedule his hearing for a later date, also indicating that he hopefully would be able to obtain additional evidence in the meantime necessary for substantiating his claims.

The Veteran's representative submitted this handwritten letter to the RO on his behalf on the same day - May 2, 2011.  These letters then were forwarded on to the Board later that same month.  The primary reason for needing to reschedule the hearing apparently is because the Veteran has moved to Iowa, so has a new address.

Therefore, the Board finds the Veteran has submitted a timely request to reschedule his videoconference hearing.  38 C.F.R. § 20.704(d) (2011).

Accordingly, the claims are REMANDED for the following action:

Reschedule the Veteran's videoconference hearing at the earliest opportunity (also recognizing that he has moved to Iowa, which seemingly will require transferring his file and having the hearing in this other jurisdiction).  Notify him and his representative of the date, time, and location of this rescheduled hearing, and put a copy of this notification letter in the claims file.  Also, if, for whatever reason, the Veteran changes his mind and elects not to have this hearing, or fails to report for the proceeding on the date rescheduled, then also document this in the claims file.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


